DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  In the phrase “to measure temperature said process gas” the preposition “of” is missing after “temperature”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-11, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonville Jr. et al. US 6156084, in view of Wang US 4919844.
Regarding claim 1, the reference of Bonville Jr. et al. teaches a system for desulfurizing a fuel such as diesel for use in a fuel cell power plant (abstract). Diesel is maintained in a liquid state in the desulfurization unit (claim 2) and the desulfurization 
The difference between the invention of Bonville Jr. et al. and that of claim 1 is that claim 1 requires that the first chamber and the second chamber are housed part of a single component.
Wang teaches a method and apparatus for reforming natural gas, to form hydrogen wherein the reformation is performed in a reactor in which the heat of reformed products are utilized to reform the hydrocarbons in a catalytic tube reformer (Abstract). The reformer of Wang has two sections or chambers. A reforming section on the inside of the reactor introduces natural gas and steam into reaction tubes 26 where 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to combing the two separate sections of reforming and heat exchanging into one single component with two distinct chambers, one for reforming and one for heat exchanging. One would be motivated to do so because of the benefits of exchanging heat from the products to heat the reactants (See Wang Col. 5 lines 1-6).
Regarding claim 2, Bonville Jr. et al. teaches using a catalyst in the reformer for aiding in the reforming (col. 4 lines 46). 
Regarding claim 8, The reformate is further cooled in exchanger 28 where it heats a stream 82. The heat exchanged from the high temperature reformed gas converts water to steam in boiler 12 (Bonville Jr. et al.  col. 6 lines 15-20). The stream 82 that is heated by the reformate gas in the second heat exchanger 28, is considered as the coolant. 
Regarding claim 9, In Bonville Jr. et al. the steam boiler station is fired by a diverted portion of the fuel (fig. 1: (10)) is supplied to the burner of the steam boiler station (fig. 1 :(12)). The steam burner is considered as the combustor of the claim. The reference teaches a burner that uses diesel or gasoline (col. 7 line 50) in the steam boiler (col. 4 line 25). The burner of the steam boiler is considered the combustion chamber and the boiler where water is converted to steam is considered as the third heat exchanger. Additionally, the reference teaches another heat exchanger 38 that 
Regarding claim 10, the Bonville Jr. et al.  reference teaches a purifying step 30 with an exhaust stream being recycled to heat the desulfurization unit 8. The reference also teaches an exhaust gas 82 being circulated to the combustor 12 (col. 6 lines 15-20) that heats the third heat exchanger (steam boiler). A port for air 16 into the combustor is also taught (col. 4 line 26 and 26). The flue from the burner is exhausted out line 15. This will flow onto the third heat exchanger but not the fourth heat exchanger.  
The difference between the invention of claim 10 is that claim 10 requires the exhaust from the purification section 30 to be sent to the burner when the reference teaches sending this stream to heat the desulfurizer. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the waste gas from purification unit 30 in the combustor. The reference teaches that this stream has extra heat that can be utilized (col. 5 line 9; heat on product side of the equation). One would be motivated to utilize this waste heat in the combustor where steam is produced. This will increase the overall thermal efficiency of the process and conserve energy as lesser fuel will be required to be burned in the combustor to produce the same amount of energy for steam generation. 
A further difference is that the claim 10 requires the burner flue to be sent to the fourth heat exchanger of the system when the reference teaches exhausting away this flue in line 15 out of the system. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use heat form the exhaust to heat another stream in a heat exchanger. 
Regarding claim 11, in Bonville Jr. et al. air is introduced in a different port into the combustor to be heated. This will cool the flue since heat exchanger 70 raises the temperature of the introduced air 68 (col. 5 line 64-col. 6 line 2). 
Regarding claim 14, In Bonville Jr. et al. the steam boiler station is fired by a diverted portion of the fuel (fig. 1: (10)) is supplied to the burner of the steam boiler station (fig. 1 :(12)).
Regarding claim 15, the Bonville Jr. et al. reference teaches a purifying step 30 with an exhaust stream being recycled to heat the desulfurization unit 8. The reference also teaches an exhaust gas 82 being circulated to the combustor 12 (col. 6 lines 15-20) that heats the third heat exchanger (steam boiler). The steam boiler station is fired by a diverted portion of the fuel (fig. 1: (10)) is supplied to the burner of the steam boiler station (fig. 1 :(12)). Therefore, fuel and waste gas are introduced into the combustor. This is considered as a low purity mode. 
Regarding claim 17, the Bonville Jr. et al. reference teaches that process gas leaving the reformer section is at 1200F and is lowered to 760F in the heat exchanger section 24 (col. 4 line 64-col. 5 line 2). This means that a thermocouple is present to measure the temperature of the reformed process gas. The reference does not teach that this thermocouple will regulate the amount of heated air input into the reforming section. The heated air-steam admixture flows through the line 78 and into the line 18 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to control the oxygen coming into the reformer to control the temperature of the process gas since the amount of air/oxygen directly controls the temperature of the reforming process. 
Regarding claims 18 and 19, in Bonville Jr. et al. water is provided into the heat exchanger 24 which is considered as the first heat exchanger of the claim. The water is in the stream 76 and is present with air in this stream (col. 6 lines 1-8) and it cools the process gas from the reformer. Thus, it is considered as a coolant. The steam and air mixture from the first heat exchanger is forwarded to the reformer section (col. 6 line 13). 
Regarding claim 20, natural gas as fuel is taught by the Bonville Jr. et al. reference (col. 8 line 54). 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonville Jr. et al. US 6156084 in view of Wang US 4919844, as applied to claims 1, 2, 8-11, 14, 15 and 17-20 above, and further in view of Doshi US 8282907.
Regarding claim 12, the Bonville Jr. et al. does not teach that water is removed from the process gas from the reformer. The reference teaches the use of a water gas shift but does not remove water from the process gas. 
Doshi teaches a method of producing hydrogen from partial oxidation/steam reforming of fuel (Abstract). The reference teaches that the reformed process gas is 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a condenser and swing adsorption sections to further purify the product stream of Bonville Jr. et al. One would be motivated to do so to remove water and make the stream suitable for pressure swing where a pure stream can be produced. 
Regarding claim 13, the diesel is maintained in a liquid state in the desulfurization unit (Bonville Jr. et al. claim 2 and col. 4 line 21-46).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonville Jr. et al. US 6156084 in view of Wang US 4919844, as applied to claims 1, 2, 8-11, 14, 15 and 17-20 above, and further in view of Iddir US 20150078970. 
Regarding claim 3, Bonville Jr. et al. does not teach an access element that allows access to the catalyst for maintenance. 
Iddir teaches a system with a catalyst retainer disposed in the reactor vessel, the catalyst retainer including an inner particle retention device having apertures and an outer particle retention device having apertures. The inner particle retention device and 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to employ the catalyst retainer of Iddir in the apparatus of Bonville Jr. et al. One would be motivated to do so in an effort to improve fluid flow through the catalyst particles. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonville Jr. et al. US 6156084 in view of Wang US 4919844, as applied to claims 1, 2, 8-11, 14, 15 and 17-20 above, and further in view of Allam US 20100086451. 
Regarding claim 3, Bonville Jr. et al. does not teach an access element that allows access to the catalyst for maintenance. 
Allam teaches combined synthesis gas generation system may integrate a partial oxidation reactor (POX) and a gas heated catalytic reformer (GHR) (e.g., a convectively heated steam/hydrocarbon catalytic reformer) such that the synthesis gas produced by the POX is mixed with the synthesis gas from the GHR (Para [0015]). The reference teaches a header with a flange that covers the catalytic section within the reactor. This 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to employ the header with a flange as taught by Allam in the apparatus of Bonville Jr. et al. One would be motivated to do so in an effort to provide an access element for the catalyst for maintenance (See Allam Para [0022] and [0017]).

Allowable Subject Matter
Claims 4-7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 requires that an access element is provided at a far end of the second chamber opposite to an end adjacent to the first chamber. There is no teaching or suggestion in the prior art for providing an access element in the far end of the heat exchanger section nor would it be obvious to do so. 
Claims 5-7 are objected to due to their dependence on claim 4.
Claim 16 requires that a control is provide for a high purity mode and low purity mode where inputting fuel with waste gas into the combustion chamber automatically triggers a low purity mode detection mechanism. There is no teaching or suggestion in the prior art regarding operating in multiple purity modes or having a control that automatically detects the purity modes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736